Citation Nr: 9924720	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-45 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability (other than post-traumatic stress disorder 
(PTSD)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
March 1979 to September 1980, when he was discharged 
administratively under honorable conditions for failure to 
maintain acceptable standards for retention.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Newark, Philadelphia 
and Phoenix.  The case was last at the Board in June 1998, 
when it was remanded to the Phoenix RO for further 
development of the evidence.  

As noted in the Board's last decision, the issue of service 
connection for PTSD has so far been procedurally developed as 
a separate issue from that which appears on the cover page of 
this decision.  A recent Report of Contact (VA Form 119) in 
the claims file indicates that service connection for PTSD 
was denied by the RO in approximately July 1998, although a 
copy of the relevant rating decision has apparently been 
retained by the RO and is not currently of record.  The 
current record does not indicate that an appeal from that 
adverse determination has been initiated.  

It appears that the appellant has filed a claim seeking 
improved pension benefits.  (See VA Form 21-527, Income-Net 
Worth and Employment Statement, received in November 1998.)  
This matter is referred to the RO for appropriate further 
action.  By letter received on October 2, 1998, he also 
indicated that he wished to have a claim for 
"unemployability" considered.  Since there are no service-
connected disabilities at the present time, this claim (other 
than as a claim for nonservice-connected pension benefits, as 
discussed above) is a legal nullity.  

In the appellate decision of June 1998, the Board reopened 
the current claim under the criteria announced in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As pointed out by the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court, known as the U. S. Court of Veterans Appeals prior to 
March 1, 1999), this action was also the functional 
equivalent of declaring the reopened claim as well grounded.  
See Winters v. West, 12 Vet. App. 203, 206 (1999).  Thus, the 
Board cannot affirm the most recent RO determination of 
October 30, 1998, which purports to hold that the reopened 
claim is not well grounded.  Such action ignores the 
presumption of credibility accorded to supporting evidence 
for this purpose.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, a careful analysis of the October 1998 
rating decision convinces the Board that the RO actually (and 
more properly) denied the reopened claim on the merits after 
reviewing all of the relevant evidence, since there is an 
extensive discussion and rejection of the credibility to be 
accorded to some of the evidence most favorable to the 
appellant's claim.  Such an evaluation of the evidence would 
be unnecessary if the claim were in fact not well grounded.  
In any event, since another remand of this appeal is 
determined to be necessary, the RO can now remedy this 
discrepancy.  


REMAND

The appellant claims that he suffered from severe depression 
during active service and was discharged because of the 
condition.  He claims that his depression was caused by 
several incidents initiated by his platoon sergeant at Fort 
Ord involving physical harassment and brutality, resulting in 
a broken arm, a broken nose and a cigarette being 
extinguished in his ear.  He testified that he did not seek 
medical treatment in service for such injuries and was 
refused needed psychiatric treatment by military authority 
when he asked for it.  He further contends that he began 
using alcohol in service in order to deal with his 
depression, which has continued to disable him up to the 
present day.  

As to the appellant's contentions, psychological testing in 
August 1994 indicated that "there was exaggeration in his 
self-report of psychopathology for probable secondary gain," 
although his clinical profile remained valid.  A longitudinal 
review of the medical evidence of record also clearly 
establishes that his very severe problems with alcohol 
dependence and multiple substance abuse which long predated 
his military service, beginning as early as age 13 or 14.  It 
is also clear that he was adminstratively (not medically) 
discharged from service.  

Nevertheless, the appellant contends that, shortly before 
receiving his discharge from service, he wrote a letter to 
his First Sergeant setting forth his allegations concerning 
his depressive state and increasing use of alcohol and 
requesting help for these problems (see, e.g., Feb. 1994 
Transcript, p. 6).  This letter was not included with the 
service medical records obtained by the Newark RO in 1990.  
At the February 1994 hearing, his representative specifically 
requested that the service personnel records be obtained in 
an effort to locate the missing letter from the appellant to 
his First Sergeant (see Transcript, p. 19).  It occurs to the 
Board that the service personnel records may well contain 
information concerning the circumstances surrounding his 
discharge from service, and thus be directly relevant to the 
present appeal.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should attempt to obtain from 
the service department and incorporate 
into the evidentiary record complete 
copies of the appellant's service 
personnel records, specifically any 
records pertaining to the circumstances 
surrounding his administrative discharge 
in September 1980 and any letters 
addressed by the appellant to his 
military superiors asking for medical 
help on or about the time of his 
separation from service.  

2.  The RO should then review all of the 
relevant evidence and readjudicate this 
well-grounded claim on the merits.  
Winters, 12 Vet. App. at 206.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



